Citation Nr: 1637752	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from November 1982 January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2016, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is associated with the electronic claims file.

The issue of entitlement to service connection for PTSD has been recharacterized more broadly, both in this decision and in the February 2013 Statement of the Case (SOC), in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), and the diagnoses of various acquired psychiatric disorders in the medical records.  The Board notes that the RO considered entitlement to the acquired psychiatric disorders for which there was medical evidence of a diagnosis, so the recharacterization does not negatively impact any procedural or substantive rights of the Veteran.  See February 2013 SOC.

The record contains evidence not yet considered by the Agency of Original Jurisdiction (AOJ).  However, the Veteran waived AOJ consideration of that evidence in a June 2016 filing.  The Board may consider the merits.  38 C.F.R. § 20.1304(c).




FINDINGS OF FACT

1.  In a January 1986 decision, the RO denied service connection for an acquired psychiatric disorder (diagnosed at the time as generalized anxiety).  The Veteran did not appeal that determination.

2.  In a May 1991 rating decision, the RO denied the Veteran's request to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not file a Notice of Disagreement, submit additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

3.  In a November 2001 rating decision, the RO denied the Veteran's November 2000 request to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran did not file a Notice of Disagreement, submit additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

4.  Evidence received since the November 2001 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's now-expanded claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.

5.  The evidence of record establishes that the Veteran suffered head trauma as a result of an in-service vehicle accident.

6.  The evidence of record is at least in equipoise that the corroborated in-service events/stressors (i.e. the vehicle accident with head trauma) are etiologically related to his currently diagnosed PTSD.

7.  The Veteran's diagnosed personality disorder is not etiologically related to his active service.

8.  The Veteran's diagnosed generalized anxiety disorder is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The January 1986 RO decision denying the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The May 1991 and November 2001 rating decisions denying the Veteran's requests to reopen his claim of entitlement to service connection for an acquired psychiatric disorder are final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The criteria for reopening the claim of service connection for an acquired psychiatric disorder to include PTSD have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  The criteria for service connection for an acquired psychiatric disorder diagnosed as generalized anxiety disorder have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for a diagnosed personality disorder have not been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303(c) (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran first claimed entitlement to service connection for an acquired psychiatric disorder (generalized anxiety) in July 1985.  The RO denied the claim in January 1986.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the January 1986 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran filed a new claim, in November 1988, seeking entitlement to service connection for drug dependence, a groin injury, and impotence as well as alleging "emotional and psychological changes" due to service.  The claim was characterized as one of entitlement to service connection for drug dependence, a groin injury, and impotence only.  The RO denied the claims in March 1989.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the March 1989 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

Because the claim relating to "emotional and psychological changes" had not been explicitly addressed in the March 1989 decision and should have been treated as a claim to reopen the previously denied acquired psychiatric disorder claim, it arguably remained pending.

However, in May 1991, the Veteran filed a new claim to reopen the prior denial of all of his claims necessarily including his claim of entitlement to service connection for an acquired psychiatric disorder.  The RO denied reopening in a May 1991 rating decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the May 1991 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

The Veteran filed a claim based on hearing voices and alienation in November 2000 which was treated as another request to reopen the prior denial of his claim of entitlement to service connection for an acquired psychiatric disorder (generalized anxiety disorder).  The RO denied reopening in a November 2001 rating decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the November 2001 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

In March 2008, the Veteran requested that VA reopen his claim of entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD).  The RO denied entitlement to service connection for PTSD in a December 2010 rating decision, but denied reopening of a claim of entitlement to service connection for generalized anxiety disorder.  However, the RO subsequently reopened and adjudicated the claim on the merits in a February 2013 Statement of the Case (SOC).  Notwithstanding that the claim was reopened by the RO, the Board has an independent duty to assess whether a previously denied claim should be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) ("the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened").

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and, more importantly, multiple medical reports which contain diagnoses of PTSD, among other conditions, and positive nexus opinions based on the Veteran's allegations of in-service events/stressors.  See, e.g., May 2016 Opinion Letter (containing opinions of VA psychiatrist); June 2016 VA Psychology Progress Note (recounting treating psychologist's diagnosis of PTSD and course of treatment).

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  The claim of entitlement to service connection for an acquired psychiatric disorder (to include PTSD) is reopened.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

With respect to PTSD in particular, the regulations provide:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  Section 4.125(a) provides that, for VA compensation purposes, the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.), i.e. DSM-IV.  38 C.F.R. § 4.125(a).  Importantly, absent evidence to the contrary, a clear (unequivocal) PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria.  Cohen v. Brown, 10 Vet.App. 128, 140 (1997).  

For claims received by, or pending before the AOJ, on or after August 4, 2014, the provisions of 38 C.F.R. § 4.125 have been amended to require that a PTSD diagnosis conform to the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).

In addition, if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. § 4.125(a).

There are also special provisions that alter the evidentiary burden for PTSD claims involving combat, based on fear of hostile military or terrorist activities, or related to an in-service personal assault.  The special provisions do not apply to the Veteran's alleged stressors (including, in particular, a vehicle accident), so they will not be discussed further.

Also, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran has been previously diagnosed with psychoses.  See February 2004 VA Addiction Psychiatry Progress Note (listing under Axis I, among other conditions, psychotic disorder NOS and drug-induced psychosis).  Psychoses are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  However, during the pendency of the current claim, the Veteran's VA examinations and treatment records do not include any diagnoses of psychoses.

The Veteran's other diagnosed acquired psychiatric disorders (to include PTSD) are not "psychoses" under the regulations, so none of those acquired psychiatric disorders are included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  The provisions of 38 C.F.R. § 3.303(b) pertaining to chronic diseases, including continuity of symptomatology, do not apply to the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.

The Board notes that there are diagnoses of personality disorders in the medical records.  However, personality disorders are considered "congenital or developmental defects" which are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2014); see also Johnson v. Principi, 3 Vet. App. 448, 450 (1992); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  Therefore, as a matter of law, the Veteran is not entitled to service connection for any diagnosed personality disorder.

III.  Service Connection:  Evidence and Analysis

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

First, the Veteran has claimed, among other stressors, that his current acquired psychiatric disorder is related to an in-service vehicle accident which resulted in head trauma.  That in-service stressor is well-documented.  See November 1983 Statement of Medical Examination and Duty Status (documenting in-service vehicle accident and injuries); January 1984 Report of Investigation (recounting vehicle accident and admission to hospital for "Head Trauma, and R/O Base of Skull Fracture"; also finding accident was due to simple negligence rather than misconduct); see also November 1983 Service Treatment Record (documenting head injury).  The Board also notes that the Veteran has been service-connected for physical disabilities associated with that accident.

With regard to the medical issues (e.g. current disability and medical nexus), the Board will briefly summarize the most pertinent evidence of record.

The Veteran's medical treatment records contain a variety of diagnoses of acquired psychiatric disorders.  See, e.g., February 2004 VA Addiction Psychiatry Progress Note (listing under Axis I:  Psychotic disorder NOS, drug-induced psychosis, anxiety state, "rule out" PTSD, and various substance abuse disorders; also listing a personality disorder under Axis II); February 2008 Progress Note ("Axis I: Polysubstance Dependence [and] Axis II: Personality Disorder NOS"); May 2010 VA Mental Health Note (diagnosing depressive disorder NOS); July 2010 VA Psychology Progress Note (PTSD).  However, the records reflecting treatment during the pendency of this claim, particularly the more recent ones, generally diagnose PTSD.  See, e.g., June 2016 VA Psychology Progress Note (documenting that the author of the note has treated the Veteran for PTSD since 2010).

The record also contains several VA examinations and medical opinions directly addressing the issues in this matter.  The Board will not summarize the examinations that are prior to the period on appeal and remote in time.

A September 2008 VA examination resulted in a diagnosis of generalized anxiety disorder.  The examiner stated that he "found no evidence at the present time to support the diagnoses for establishing post-traumatic stress disorder" and specified that there were "[n]o behavioral, social changes, re-experiencing and heightened physiological arousal due to service."  The examiner did not provide a nexus opinion with respect to the diagnosed generalized anxiety disorder.

The Veteran underwent another VA examination with respect to his claimed acquired psychiatric disorder(s) in February 2013.  The examiner diagnosed generalized anxiety disorder and paranoid personality disorder.  With respect to PTSD, although the examiner opined that the Veteran's 1983 in-service vehicle accident was adequate to support a diagnosis of PTSD, he concluded that the Veteran's symptoms did not meet all of the criteria for a diagnosis of PTSD.  Specifically, the examiner opined that the Veteran's documented traumatic event (i.e. vehicle accident) was not persistently re-experienced, there was no persistent avoidance of stimuli associated with the trauma, and the Veteran did not have persistent symptoms of increased arousal.  The examiner explained that the Veteran had "two non-service related chronic mental disorders, namely generalized anxiety disorder and paranoid personality disorder" and that those conditions relate to personal, family and social issues rather that to "military service issues."  He further explained that "there was no nexus in time relationships to the military service."

A May 2016 letter from a VA psychiatrist (Dr. S) indicates that the Veteran was diagnosed with PTSD and recounts the Veteran's account of his military experiences including that, "[w]hile driving his vehicle, he suffered head trauma from a suspected gunshot wound and crashed his vehicle."  The VA psychiatrist goes on to opine:  "It is as likely as not that [the Veteran's] psychiatric symptoms are directly related to these and other traumatic experiences."  The psychiatrist also discussed the Veteran's symptoms, including nightmares, regular intrusive thoughts of the trauma, hypervigilance, irritability, and exaggerated startle responses.

A June 2016 VA Psychology Progress Note written by the Veteran's treating psychologist (Dr. Y) indicates that Dr. Y had been treating the Veteran for PTSD since 2010.  The medical record supports this contention.  See July 2010 VA Psychology Progress Note ("Pt. suffers from PTSD related to his exposure to military trauma.").  Dr. Y opines in his June 2016 note that the Veteran has "PTSD related to incidents of severe mistreatment by others in the military which caused and set him up for further trauma in vehicle accidents."  The VA psychologist then notes that "a recent severe vehicle accident has caused him to re-experience his trauma, and has worsened the severity and frequency of his PTSD symptoms."

The above evidence establishes that the Veteran does have current acquired psychiatric disorders.  The Board finds the evidence establishes diagnoses of generalized anxiety disorder and personality disorder.  With respect to PTSD, the Board must weigh the conflicting medical evidence.

Here, there are multiple opinions by VA mental health professionals, including from the Veteran's treating VA psychologist, that the Veteran has PTSD.  There are also two opinions that directly answer the question in the negative.  See September 2008 VA Examination; February 2013 VA Examination.

One explanation for the discrepancy in opinions regarding the presence of PTSD is that the most detailed and comprehensive negative opinions predate the most comprehensive and detailed positive opinions.  This is especially significant because the later opinions indicate that there has been a worsening of the Veteran's condition, including due to a "recent, severe" automobile accident.  See June 2016 VA Psychology Progress Note.  Importantly, the February 2013 examiner acknowledged that the claimed stressor was adequate to support a diagnosis of PTSD, but focused on the lack of particular symptoms (e.g. re-experiencing the trauma and heightened arousal) in concluding a PTSD diagnosis was not warranted.  See also September 2008 VA Examination (noting the absence of support for a PTSD diagnosis "at the present time").  The June and July 2016 opinions explicitly indicate that the Veteran's symptoms do include re-experiencing the trauma and heightened arousal, particularly since a recent, severe vehicle accident.  The most recent, competent, credible medical evidence establishes that the facts have changed since the 2008 and 2013 VA examinations.

Therefore, the Board finds that, while the question of whether a PTSD diagnosis was appropriate may have been a close call in 2008, 2010, or 2013 (as evidenced by varying opinions), the greater weight of the evidence, particularly including the June and July 2016 opinions, establish that the Veteran's symptoms currently meet the DSM-V criteria for PTSD.

With an in-service event (jeep accident) and a current disability (PTSD) both established, the remaining element is a causal nexus between the accident and the PTSD.  All of the opinions of record indicate that the in-service accident was adequate to cause PTSD.  As to whether the incident did, in fact, cause the Veteran's currently diagnosed PTSD, there is only positive evidence.  Neither the September 2008 nor the February 2013 VA examiners reached the issue, because they found that the Veteran did not have PTSD.   The June and July 2016 opinions indicate that it is at least as likely as not that the in-service accident is causally related to the current PTSD.  Moreover, there are a number of statements (though often conclusory) in VA treatment records indicating a likely causal relationship between the accident and the diagnosed PTSD.  See, e.g., July 2010 VA Psychology Progress Note ("Pt. suffers from PTSD related to his exposure to military trauma.").

Because the only competent medical evidence of record weighs in favor of finding a causal nexus between the in-service vehicle accident and the currently diagnosed PTSD, the nexus element with respect to PTSD has been established.

Briefly, the Board notes that, while the Veteran has also been diagnosed with generalized anxiety disorder, the only competent nexus opinions with respect to that condition are negative.  For example, the February 2013 VA examiner explained that the symptoms of that condition were related to "personal, family and social issues" rather than to any in-service event.  The Board finds this evidence persuasive.

To the extent the Veteran has offered his own opinion that his generalized anxiety disorder is related to his active service, the Board finds this lay Veteran is not competent to opine on this complex mental health question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The greater weight of the evidence is against the portion of the claim seeking entitlement to service connection for generalized anxiety disorder.  However, there are currently no opinions regarding whether the symptoms of the diagnosed generalized anxiety disorder can be separated from the symptoms of PTSD.  That is an issue to be resolved, in the first instance, by the RO when rating the service-connected PTSD.

The greater weight of the evidence supports each element of the Veteran's claim.  Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder diagnosed as PTSD.  See Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2016 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran on multiple occasions.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any other relevant records aside from those that are already in evidence, so the Board finds that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  As discussed, VA provided the Veteran with medical examinations with respect to his mental condition in September 2008 and February 2013.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues addressed on the merits in this decision is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

	










(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD is reopened.

Entitlement to service connection for PTSD is granted, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder, is denied.

Entitlement to service connection for a diagnosed personality disorder is denied.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


